DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        BERESFORD B. BERTRAM and THERESA BERTRAM,
                         Appellants,

                                    v.

                 HSBC MORTGAGE SERVICES, INC.,
                           Appellee.

                              No. 4D17-3813

                              [June 7, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE 10-014666.

  Beresford B. Bertram and Theresa Bertram, North Lauderdale, pro se.

  Shaib Y. Rios of Brock & Scott, PLLC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.